Case 18-32805-sgj11 Doc 47 Filed 12/12/18        Entered 12/12/18 18:16:25       Page 1 of 4



Joe E. Marshall
Texas Bar No. 13031100
Marshall Law
3131 McKinney Ave., Suite 600
Dallas, Texas 75204
(214) 579-9173
jmarshall@marshalllaw.net

ATTORNEY FOR JASON RAE,
CHAPTER 11 TRUSTEE



                     IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

IN RE:                                     §
                                           §      Case No. 18-32805-SGJ-11
DIVINE DINING, LLC,                        §
                                           §      Chapter 11
         DEBTOR.                           §
                                           §

 NOTICE OF HEARING ON MOTION TO APPROVE (A) SALE AND ASSIGNMENT
PROCEDURES AND BID PROTECTIONS IN CONNECTION WITH SALE OF ASSETS
   AND ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS AND
   UNEXPIRED LEASES, (B) NOTICE PROCEDURES AND SETTING DATE FOR
   AUCTION AND SALE HEARING, AND (C) THE SALE OF ASSETS FREE AND
  CLEAR OF ALL LIENS, CLAIMS AND INTERESTS, AND (D) RELATED RELIEF

TO ALL CREDITORS AND PARTIES IN INTEREST:

          PLEASE TAKE NOTICE THAT a hearing on the Motion to Approve (A) Sale and

  Assignment Procedures and Bid Protections in Connection with Sale of Assets and

  Assumption and Assignment of Executory Contracts and Unexpired Leases, (B) Notice

  Procedures and Setting Date for Auction and Sale Hearing, (C) the Sale of Assets Free and

  Clear of all Liens, Claims and Interests, and (D) Related Relief (“Sale Motion”)[Docket

  No. 46] filed by Jason Rae, the duly appointed Chapter 11 trustee in the above-captioned

  case, has been scheduled for Monday, January 7, 2019 at 1:30 p.m. before the Honorable

  Stacey G.C. Jernigan, 14th Floor, Courtroom #1, 1100 Commerce Street, Dallas, Texas.


NOTICE OF HEARING – Page 1
Case 18-32805-sgj11 Doc 47 Filed 12/12/18            Entered 12/12/18 18:16:25      Page 2 of 4



          PLEASE TAKE FURTHER NOTICE that the hearing is to consider only the

  approval of the Sale Procedures and the designation of the “Stalking Horse Bidder” and

  proposed Break-up Fee. Final approval of a sale will not be before the Court at this time and

  parties are directed to the Sale Motion for a more detailed explanation of the relief being

  sought at this initial hearing.

  Dated: December 12, 2019             Respectfully submitted,

                                       /s/ Joe E. Marshall
                                       Joe E. Marshall
                                       Texas Bar No. 13031100
                                       MARSHALL LAW
                                       3131 McKinney Ave., Suite 600
                                       Dallas, Texas 75204
                                       Telephone: (214) 579-9173
                                       E-mail: jmarshall@marshalllaw.net

                                       Attorney for Jason Rae,
                                       the Chapter 11 Trustee




                                    CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 12th day of December 2019, he caused a true
and correct copy of the foregoing Notice of Hearing to be served electronically on those parties
requesting electronic service through the Court's ECF system and on the parties set forth on the
attached mailing matrix by first class mail, postage prepaid.

                                       /s/ Joe E. Marshall
                                       Joe E. Marshall




NOTICE OF HEARING – Page 2
                Case 18-32805-sgj11 Doc 47  Filed
                                        Dallas     12/12/18
                                               County                Entered 12/12/18 18:16:25
                                                                                        Irving ISD Page 3 of 4
                                          Linebarger, Goggan, Blair & Sampson LLP        Linebarger Goggan Blair & Sampson, LLP
                                          c/o Laurie A Spindler                          c/o Laurie A Spindler
                                          2777 N Stemmons Frwy, No 1000                  2777 N. Stemmons Frwy Ste 1000
                                          Dallas, TX 75207-2328                          Dallas, TX 75207-2328

U.S. Attorney                             U.S. Attorney General
1100 Commerce, 3rd Floor                  Department of Justice
Dallas, TX 75242-1074                     Washington, DC 20001



Adelphi Group Ltd.                        Adelphi Group, Ltd                             Aramark Uniform Services
7203 John W. Carpenter Freeway            900 Dragon Street                              PO Box 731676
Dallas, TX 75247-5113                     Dallas, TX 75207-4204                          Dallas, TX 75373-1676



Atmos Energy                              Attorney General United States                 Bassham Foods
PO Box 790311                             Office of the Attorney General                 5409 Hemphill St
St. Louis, MO 63179-0311                  Main Justice Building, Room 5111               Fort Worth, TX 76115-4411
                                          10th & Constitution Ave, NW
                                          Washington, DC 20530-0001

Cardona Foods                             City of Irving
850 Meacham Blvd                          PO Box 152288
Fort Worth, TX 76106-1931                 Irving, TX 75015-2288

Elizabeth Brandon
Barnes & Thornburg LLP
                                          Internal Revenue Service                       Internal Revenue Service
Suite 700                                 1100 Commerce Street                           PO Box 7346
2121 N. Pearl St.                         Mail Code 5027 DAL                             Philadelphia, PA 19101-7346
Dallas, TX 75201                          Dallas, TX 75242-1100



                                          Jeffrey W. Hurt, Esq.                          Jordan J. Johnson
                                          Hurt & Berry LLP                               PO Box 630186
                                          5012 Spyglass Drive                            Irving, TX 75063-0114
                                          Dallas, TX 75287

Jordan Johnson                            Jordan Johnson                                 Michael Mantas
1602 Cypress Dr                           Divine Dining, LLC -Taco Casa                  5823 DeLoache
Irving, TX 75061-2346                     1311 W. Airport Freeway                        Dallas, TX 75225-3004
                                          Irving, TX 75062-6222


Michael Mantas                            Michael P. Kelly                               Michael P. Kelly
900 Dragon No. 150                        1412 Main Street                               PO Box 150589
Dallas, TX 75207-4204                     Suite 2200A                                    Dallas, TX 75315-0589
                                          Dallas, TX 75202-4014


Moore Disposal                            Paul C. Laird, II                              Protection 1
34811 LBJ No. 2110                        Paul Craig Laird Law Firm                      PO Box 219044
Dallas, TX 75241-7222                     800 W. Airport Freeway, Suite 800              Kansas City, MO 64121-9044
                                          LB 6015
                                          Irving, TX 75062-6207
                Case 18-32805-sgj11 Doc 47 Filed 12/12/18            Entered 12/12/18 18:16:25     Page 4 of 4

Roy Upshaw d-b-a Taco Casa               Securities and Exchange Comm                  U S SECURITIES AND EXCHANGE COMMISSION
1218 E. California                       801 Cherry St No. 1                           LOS ANGELES REGIONAL OFFICE
Gainesville, TX 76240-4302               Fort Worth, TX 76102-6881                     9TH FLOOR
                                                                                       444 SOUTH FLOWER STREET
                                                                                       LOS ANGELES CA 90071-2934

Spectrum                                 TXU ENERGY RETAIL COMPANY LP                  Texas Attorney General
PO Box 60074                             CO BANKRUPTCY DEPARTMENT                      1412 Main Street Suite 81
City of Industry, CA 91716-0074          PO BOX 650393                                 Dallas, TX 75202-4014
                                         DALLAS TX 75265-0393


Texas Attorney General                   Texas Attorney General                        The Hartford
Bankruptcy Collections Division          PO Box 12548                                  277 Park Ave
Austin, TX 78711-2548                    Austin, TX 78711-2548                         New York, NY 10172-3003


United States Attorney                   United States Trustee                         Warren V. Norred/Clayton Everett
3rd Floor, 1100 Commerce St              1100 Commerce Street                          Norred Law, PLLC
Dallas, TX 75242-1699                    Room 976                                      515 East Border Street
                                         Dallas, TX 75242-0996                         Arlington, TX 76010-7402


Jason A. Rae                             Richard G. Grant
Lain Faulkner                            Culhane Meadows, LLC
400 North St. Paul, Ste. 600             100 Crescent Court, Suite
Dallas, TX 75201-6897                    700 Dallas, TX 75201-2112



Joe E. Marshall                         Judith W. Ross                                  Stephen P. McKitt
Marshall Law                            Rachael Smiley                                  U.S. Dept. of Justice
3131 McKinney Ave, Ste 600              Law Office of Judith W. Ross                    Office of the US Trustee
Dallas, TX 75204                        700 N. Pearl Street, Ste 1610                  1100 Commerce Street, Rm 976
                                        Dallas, TX 75201                               Dallas, TX 75242


Roy Upshaw                             Mark Stromberg
133 Aviator Drive                      Stromberg Strock
Fort Worth, TX 76179                   Suite 625
                                       8750 N.Central Expressway
                                       Dallas, TX 75231
